I am of the opinion that the plaintiff in the foreclosure action is equitably estopped from asserting that the defendant be held to its lease. After the foreclosure action had been brought, judgment entered canceling defendant's lease, and copy of the judgment and notice of entry served on its attorney, defendant was justified in assuming its lease was to be cut off and moving out of the premises.
The defendant conducted a business upon the premises. It was necessary to find another place, fit it up and remove to it, which it did at considerable expense. It was not required to remain in the premises, awaiting the sale and writ of assistance, and after it had been put upon the street, attempt to find another place in which to transact its business. It thereby changed its position to its injury, in reliance on the acts of the insurance company in the foreclosure action. The insurance company accomplished its purpose of obtaining possession of the premises, unincumbered with the lease.
The case is quite analogous to the position of a tenant who has been served with a precept in summary proceedings. In such case, as said by Judge COLLIN, in Cornwell v. Sanford (222 N.Y. 248) : "Judicial decisions have uniformly held that the moving by the tenant *Page 296 
from the leased premises, enabling thereby the landlord to take peaceable possession of them, after the issuance and service of the precept in summary proceedings, cancels the lease and annuls the relation of landlord and tenant as of the time of the removal; the service of the precept is an election and declaration on the part of the landlord that the tenant should remove from the premises and that the lease should be canceled; it creates to the tenant the right to remove from the premises and effects the cancellation of the lease at any time thereafter; the removal is the precise act and effect the landlord sought through the service of the precept and the proceeding, and it is entirely immaterial, within the law, whether it is produced through the warrant or the conduct of the tenant in obedience to the precept." (p. 252.)
I, therefore, dissent from the conclusion reached by Judge ANDREWS and vote to affirm the judgment appealed from.
HOGAN, CARDOZO and POUND, JJ., concur with ANDREWS, J.; HISCOCK, Ch. J., and CRANE, J., concur with McLAUGHLIN, J.
Judgment reversed, etc.